838 F.2d 467Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie James PRICE, Plaintiff-Appellant,v.William McCOULGH, Judge;  Prince Georges County;  Town ofGlenarden Maryland, Defendants-Appellees.
No. 87-2141.
United States Court of Appeals, Fourth Circuit.
Submitted:  Oct. 29, 1987.Decided:  Jan. 14, 1988.

Willie James Price, pro se.
James Goldsborough Klair, Assistant Attorney General;  Larnzell Martin, Jr., Steven M. Gilbert, Michael Owen Connaughton, County Attorney's Office;  Mike Grady;  Leonard R. Goldstein, Goldstein & Baron, Chartered, for appellees.
Before WIDENER, JAMES DICKSON PHILLIPS, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Alleging that he had been denied a trial by jury, Willie James Price brought this civil rights action against Judge William McCullough of the seventh judicial circuit of Maryland, Prince George's County and the Town of Glenarden.  Judge McCullough had dismissed Prince's suit against the county for failure to state a cause of action and dismissed his suit against the town for failure to prosecute.  The judge's decision was upheld by the Maryland Court of Special Appeals;  further review was denied in the Maryland Court of Appeals.


2
Price does not state a claim upon which relief can be granted against the town and the county because they were not responsible for the dismissal of his suit.  He cannot state a claim against the judge because judges are immune from damages liability for their judicial acts except where the act is done in the clear absence of all jurisdiction.  Stump v. Sparkman, 435 U.S. 349 (1978).  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues have recently been decided authoritatively.


3
AFFIRMED.